
	

114 S554 IS: Federal Employee Retroactive Pay Fairness Act of 2015
U.S. Senate
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 554
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2015
			Mr. Cardin (for himself, Ms. Mikulski, Mr. Udall, Mr. Leahy, Mrs. Gillibrand, Mr. Kaine, Mrs. Boxer, Mr. Blumenthal, Mr. Warner, Mr. Sanders, Mr. Carper, Mrs. Murray, Ms. Baldwin, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide for the compensation of Federal employees affected by a lapse in appropriations.
	
	
		1.Short title
 This Act may be cited as the Federal Employee Retroactive Pay Fairness Act of 2015.
		2.Compensation for Federal employees affected by a lapse in appropriations
 (a)DefinitionsIn this section— (1)the term covered lapse in appropriations means the lapse in appropriations that begins on or about February 28, 2015; and
 (2)the term excepted employee means an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management.
 (b)Compensation for employeesEach Federal employee furloughed as a result of the covered lapse in appropriations shall be paid for the period of the lapse in appropriations, and each excepted employee who is required to perform work during the covered lapse in appropriations shall be paid for such work, at the employee's standard rate of pay at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates.
 (c)Leave for excepted employees required to perform workNotwithstanding subchapter III of chapter 13 of title 31, United States Code, during the covered lapse in appropriations, each excepted employee who is required to perform work shall be entitled to use leave under chapter 63 of title 5, United States Code, or any other applicable law governing the use of leave by the excepted employee, for which compensation shall be paid at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates.
			
